Exhibit 10.1

 



Extension Agreement 

 

This Extension Agreement is made effective July 26, 2019, by and among WeConnet
Tech International, Inc., a Nevada corporation having its place of principal
executive office at 1st Floor, Block A, Axis Business Campus, No. 13A & 13B,
Jalan 225, Section 51A, 46100 Petaling Jaya, Selangor, Malaysia (the "Company"),
GF Offshorre Sdn. Bhd., a private limited company organized under the laws of
Malaysia (“GF”), and certain Investors (“Investors”).

 

WHEREAS, the Company, GF and the Investors are parties to that certain Share
Exchange Agreement dated March 18, 2019 (the "Share Exchange Agreement"),
pursuant to which the Company agreed to acquire up to Three Million Six Hundred
Sixty Thousand (3,660,000) shares of the GF Ordinary Stock (representing up to
60% of the total issued and outstanding shares of GF Ordinary Stock) held by the
Investors (the “Acquisition”);

 

WHEREAS, in connection with the Acquisition, the Company agreed to issue to the
Investors up to Ninety Million (90,000,000) shares of its common stock, par
value $0.001, (the “WECT Shares”), at an agreed value of USD $0.10 per share;

 

WHEREAS, the parties to the Share Exchange Agreement desire to extend the
Closing Date of the Acquisition in accordance with the terms and conditions set
forth herein.

 

NOW, THEREFORE, in consideration of the foregoing recitals and for good and
valuable mutual consideration, the receipt of which is hereby acknowledged, the
parties, intending to be legally bound, do hereby agree to the following terms
and conditions:

 

Agreement

 

1.            The Closing Date shall be extended to occur on or prior to October
31, 2019.

2.            Except as otherwise set forth herein, the terms of the Share
Exchange Agreement shall remain in full force and effect without amendment,
modification or diminution.

3.            Undefined capitalized terms used herein shall have the same
meanings ascribed to them in the Share Exchange Agreement.

 

 

IN WITNESS WHEREOF, the parties have executed this Extension Agreement as of the
date first set forth above.

 

 

WECONNECT TECH INTERNATIONAL, INC.

 

 

By: /s/Shiong Han Wee

       Shiong Han Wee, Chief Executive Officer

 

 

GF OFFSHORRE SDN.BHD.

 

 

By: /s/ Mahandran A/L Chelladorai

       Mahandran A/L Chelladorai

Its: Chief Executive Officer

 

 

 



 1 

 

 

 

 

 

INVESTOR

 

 

/s/ Margarete Anak George Mitol     

Margarete Anak George Mitol

 

 

Address:

No 6, Jalan 18/15A, Seksyen 18
40200 Shah Alam, Selangor D.E
Malaysia

 

 

 

INVESTOR

 

 

  /s/ Mahandran A/L Chelladorai

Mahendran A/L Chelladorai

 

 

Address:

No 84, Jalan Puteri 8/8,Bandar Puteri Puchong

47100 Puchong, Selangor D.E

Malaysia

 

 

 

 

 

 

 



 2 

